Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Misawa et al (US Pub. No. 2020/0303897) teaches optical transmitter module, shown on Fig. 3, comprising:
a semiconductor laser device (10) (see paragraph [0025]; “The optical module 1A includes a wavelength tunable laser diode (LD) 10 which is a semiconductor laser element.”; see also paragraph [0033]; “The wavelength tunable LD 10 includes a sampled grating distributed feedBack (SG-DFB) 10b…”); 
an optical modulator optically coupled to the semiconductor laser device (see paragraph [0034]; “The SG-DFB 10b has gain regions A1 and modulation regions A2, and in the gain region…”); 
a temperature adjusting device (40) having a substrate having a principal surface and a back surface (see Fig. 3 of Misawa et al reproduced below; see paragraph [0029]; “The optical module 1A further includes a TEC 40 (first temperature control device)…”), a first installation part provided on the principal surface of the substrate through a first temperature controlling element (see Fig. 3 below), the first installation part having the semiconductor laser device installed on the first installation part (see paragraph [0029]; “The TEC 40 is equipped with the 
a second installation part (see Fig. 3 below) provided on the principal surface of the substrate through a second temperature controlling element (see paragraph [0030]; “The optical module 1A further includes a TEC 50 (second temperature control device) and a carrier member 74…”); and,
a package (shown on Fig. 3 below) having a bottom surface (2) opposite to the back surface of the substrate, the package housing the semiconductor laser device (10), the optical modulator, and the temperature adjusting device (40 and 50).

    PNG
    media_image1.png
    513
    975
    media_image1.png
    Greyscale

Matsuyama et al (US Pub. No. 2015/0098480) teaches optical element module, shown on Fig. 1, comprising: a semiconductor laser (4); a first temperature adjusting device (2) (see paragraph [0021]; “…a temperature-adjusting element 2, a support member 3, an integrated semiconductor laser element 4,…”); and, a second temperature adjusting device (6) (see paragraph [0029]; “The temperature-adjusting element 6 …”).

the second installation part having the optical modulator installed on the second installation part; and 
a middle block disposed between the first temperature controlling element and the second temperature controlling element, the middle block having a back surface directly or indirectly fastened to the principal surface of the substrate.

Regarding claim 9, Misawa et al (US Pub. No. 2020/0303897) teaches optical transmitter module, shown on Fig. 3, comprising:
a semiconductor laser device (10) (see paragraph [0025]; “The optical module 1A includes a wavelength tunable laser diode (LD) 10 which is a semiconductor laser element.”; see also paragraph [0033]; “The wavelength tunable LD 10 includes a sampled grating distributed feedBack (SG-DFB) 10b…”); 
an optical modulator optically coupled to the semiconductor laser device (see paragraph [0034]; “The SG-DFB 10b has gain regions A1 and modulation regions A2, and in the gain region…”); 
a light receiving element (16) optically coupled to the semiconductor laser device (see paragraph [0025]; “…a monitor photodiode (monitor PD) 16…”);
a temperature adjusting device (40) having a substrate having a principal surface and a back surface (see Fig. 3 of Misawa et al reproduced below; see paragraph [0029]; “The optical module 1A further includes a TEC 40 (first temperature control device)…”), a first installation part provided on the principal surface of the substrate through a first temperature controlling 
a second installation part provided on the principal surface of the substrate through a second temperature controlling element (see Fig. 3 below; see paragraph [0030]; “The optical module 1A further includes a TEC 50 (second temperature control device) and a carrier member 74…”); and,
a package (shown on Fig. 3 below) having a bottom surface (2) opposite to the back surface of the substrate, the package housing the semiconductor laser device (10), the optical modulator, and the temperature adjusting device (40 and 50).

    PNG
    media_image1.png
    513
    975
    media_image1.png
    Greyscale

Matsuyama et al (US Pub. No. 2015/0098480) teaches optical element module, shown on Fig. 1, comprising: a semiconductor laser (4); a first temperature adjusting device (2) (see paragraph [0021]; “…a temperature-adjusting element 2, a support member 3, an integrated semiconductor laser element 4,…”); and, a second temperature adjusting device (6) (see paragraph [0029]; “The temperature-adjusting element 6 …”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
the second installation part having the optical modulator installed on the second installation part; and 
a middle block disposed between the first temperature controlling element and the second temperature controlling element, the middle block having a back surface directly or indirectly fastened to the principal surface of the substrate.

Regarding claim 12, Misawa et al (US Pub. No. 2020/0303897) teaches an optical module, shown on Fig. 3, comprising: 
a first optical element (10) (see paragraph [0025]; “The optical module 1A includes a wavelength tunable laser diode (LD) 10 which is a semiconductor laser element.”; see also paragraph [0033]; “The wavelength tunable LD 10 includes a sampled grating distributed feedBack (SG-DFB) 10b…”) and a second optical element (35) (see paragraph [0032]; “…etalon filter 35…”) optically coupled to each other; 
a temperature adjusting device (40) (see paragraph [0029]; “The optical module 1A further includes a TEC 40 (first temperature control device)…”) having a substrate having a principal surface and a back surface (see Fig. 3 of Misawa et al reproduced below), a first installation part provided on the principal surface of the substrate through a first temperature controlling element, the first installation part having the first optical element installed on the first installation part (see Fig. 3 below; see paragraph [0029]; “The TEC 40 is equipped with the wavelength tunable LD 10 and controls the temperature of the wavelength tunable LD 10…”), and a second installation part provided on the principal surface of the substrate through a second temperature controlling element (see paragraph [0030]; “The optical module 1A further includes a TEC 50 (second temperature control device) and a carrier member 74…”), the second installation part having the second optical element installed on the second installation part (see paragraph [0030]; “The TEC 50 is equipped with the wavelength locker unit 30 and controls the temperature of an etalon filter 35 included in the wavelength locker unit 30.”); and,
a package (shown on Fig. 3 below) having a bottom surface (2) opposite to the back surface of the substrate, the package housing the first optical element (10), the second optical element (36), and the temperature adjusting device (40 and 50).

    PNG
    media_image1.png
    513
    975
    media_image1.png
    Greyscale

Matsuyama et al (US Pub. No. 2015/0098480) teaches optical element module, shown on Fig. 1, comprising: a semiconductor laser (4); a first temperature adjusting device (2) (see paragraph [0021]; “…a temperature-adjusting element 2, a support member 3, an integrated semiconductor laser element 4,…”); and, a second temperature adjusting device (6) (see paragraph [0029]; “The temperature-adjusting element 6 …”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a middle block disposed between the first temperature controlling element and the second temperature controlling element, the middle block having a back surface directly or indirectly fastened to the principal surface of the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inaba et al (US Pub. No. 2021/0367399) is cited to show optical module and thermoelectric module.
Wang et al (US Pub. No. 2021/0013696) is cited to show optical assembly comprising thermoelectric cooler (TEC).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637